Motion to dismiss appeals granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Motion for consolidation granted insofar as to allow appellant to have the appeals heard in one appeal book, without duplication of printing, upon condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.